Citation Nr: 0831184	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO. 05-12 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD) for the period from 
May 11, 1993 through November 30, 2001.

2. Entitlement to a rating in excess of 50 percent for 
PTSD for the period from October 1, 2002 through May 12, 
2003.

3. Entitlement to a rating in excess of 70 percent for 
PTSD, effective May 13, 2003.

4. Entitlement to an effective date prior to May 13, 
2003, for total rating due to individual unemployability 
caused by service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Puerto Rico Public 
Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
October 1973. He had service in the Republic of Vietnam, 
where his awards and decorations included the Combat 
Infantryman Badge.

This case was previously before the Board of Veterans' 
Appeals (Board) in March 2007, at which time it was 
remanded for further development. Following the requested 
development, the VA Appeals Management Center (AMC) in 
Washington, D.C. confirmed and continued the 50 percent 
rating for PTSD effective prior to May 13, 2003. The AMC 
also confirmed and continued May 13, 2003, as the 
effective date for the veteran's TDIU. Thereafter, the 
case was returned to the Board for further appellate 
action.

The Board has carefully reviewed this appeal, and finds 
that it must again be  REMANDED to the RO via the AMC. VA 
will notify the veteran if further action is required on 
his part. Stegall v. West , 11 Vet. App. 268 (1998).

Given that the present issues involve the determination 
of several disability ratings over the course of the 
appellate period, the Board has recharacterized the 
issues on the title page of this remand to assist the 
RO/AMC in its readjudication of this matter. 38 C.F.R. § 
19.35.    



REMAND

In its March 2007 remand, the Board set forth a rather 
detailed history of the veteran's claim. However, to 
facilitate a better understanding of the need for still 
additional development of this case, certain aspects of 
that history must be emphasized.

On May 11, 1993, the veteran filed a claim of entitlement 
to service connection for PTSD. The RO denied that claim 
and the veteran perfected an appeal to the Board. In 
August 2001, the Board granted the appeal.

From November 2001 through June 2004, the RO rendered a 
series of rating actions which resulted in the following 
schedular evaluations for the veteran's PTSD:

1) 50 percent from May 11, 1993 through November 30, 
2001; 

2) 100 percent from December 1, 2001 through 
September 30, 2002; 

3) 50 percent from October 1, 2002 through May 12, 
2003, and;

4) 70 percent, effective May 13, 2003. 

In its June 2004 rating action, the RO also granted the 
veteran entitlement to a TDIU, effective May 13, 2003. 
The veteran disagreed with assigned effective date and 
perfected an appeal with respect to that issue.

In its March 2007 remand, the Board found that the 
veteran had submitted a timely notice of disagreement 
with respect to those periods when ratings for PTSD were 
less than 100 percent. The Board noted, however, that the 
veteran had not been issued a Statement of the Case. 
Therefore, the Board remanded the appeal so that RO/AMC 
could issue the veteran a Statement of the Case on the 
issues of entitlement to an initial evaluation for PTSD 
in excess of 50 percent prior to May 13, 2003 and to a 70 
percent evaluation from May 13, 2003. See Manlincon v. 
West, 12 Vet. App. 238 (1999). 

In its remand, the Board also found that VA had not 
provided the veteran proper notice of the VA's duty to 
notify him of the evidence necessary to substantiate his 
claims for increased ratings for PTSD or for an earlier 
effective date for a TDIU. The Board noted that VA had 
also failed to notify the veteran of its duty to assist 
him in obtaining the necessary evidence. 38 U.S.C.A. 
§§ 5103(a) (West 2002 and Supp. 2007); 38 C.F.R. 
§ 3.159(b) (2007). Therefore, the Board directed the 
RO/AMC to provide such notice to the veteran.

In April 2007, the AMC notified the veteran of VA's duty 
to notify him of the evidence necessary to substantiate 
his claim of entitlement to an initial evaluation for 
PTSD in excess of 50 percent prior to May 13, 2003 and 
his claim of entitlement to an effective date prior to 
May 13, 2003, for a TDIU. However, that notice did not 
address the issue of entitlement to a rating in excess of 
70 percent for PTSD, effective May 13, 2003. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, 
to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and 
the effect that worsening has on the claimant's 
employment and daily life. Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008). 

Further, if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect 
that worsening has on the claimant's employment and daily 
life (such as a specific measurement or test result), VA 
must provide at least general notice of that requirement 
to the claimant. Additionally, the claimant must be 
notified that, should an increase in disability be found, 
a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the 
symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life. Id.

As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, 
the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or 
exceptional circumstances relating to the disability. Id.

Because the April 2007 notice letter preceded the holding 
of Vazquez-Flores, it could not comply with all of the 
appropriate notice criteria. To ensure full compliance, 
an additional notice is warranted.

In May 2008, the AMC readjudicated the claim and issued 
the veteran a Supplemental Statement of the Case. The AMC 
denied the veteran's claim of entitlement to an initial 
evaluation for PTSD in excess of 50 percent prior to 
May 13, 2003 and his claim of entitlement to an effective 
date prior to May 13, 2003, for a TDIU. 

When the 50 percent rating for PTSD became effective in 
May 1993, PTSD had been rated in accordance with the 
criteria set forth in 38 C.F.R. § 4.132, Diagnostic Code 
9411. During the course of the appeal, VA revised that 
criteria. 61 Fed. Reg. 52695-52702 (1996) (effective 
November 7, 1996, and codified at 38 C.F.R. § 4.130, 
Diagnostic Code 9411)). However, in its May 2008 rating 
action, the AMC considered only the VA criteria for 
rating psychiatric disorders in effect since November 7, 
1996. Moreover, it did not readjudicate the issue of 
entitlement to a rating in excess of 70 percent for PTSD, 
effective May 13, 2003.

Where a law or regulation changes after the claim has 
been filed, but before the administrative or judicial 
process has been concluded, the version most favorable to 
the veteran applies unless Congress provided otherwise or 
permitted the Secretary of VA to do otherwise and the 
Secretary did so. VAOGCPREC 7-2003. Therefore, the Board 
must evaluate the veteran's PTSD under both the former 
and the current schedular criteria, keeping in mind that 
the revised criteria may not be applied to any time 
period before the effective date of the change. See 38 
U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000; Green 
v. Brown, 10 Vet. App. 111, 117 (1997). 

In June 2008, the RO received a statement from the 
veteran's representative which, essentially, perfected 
the veteran's appeal with respect to the issues of 
entitlement to a rating in excess of 50 percent for PTSD 
from May 11, 1993 through November 30, 2001 and 
entitlement to a rating in excess of 50 percent for PTSD 
from October 1, 2002 through May 12, 2003.

In evaluating the level of impairment due to the 
veteran's PTSD, the Board notes that he is being followed 
for that disorder by the Psychiatry service at the San 
Juan VA Medical Center(MC). He was most recently treated 
in August 2007, at which time, it was indicated that he 
was to have a follow-up appointment in three months. The 
veteran's treatment records dated since August 2007 have 
not been associated with the claims folder but are 
potentially applicable in rating the level of impairment 
attributable to the veteran's PTSD.

Finally, the Board notes that the issue of entitlement to 
an earlier effective date for a TDIU is inextricably 
intertwined with the issue of entitlement to an increased 
rating for the veteran's service-connected PTSD. That is, 
the effective date issue is dependent upon and cannot be 
decided prior to resolution of the increased rating 
issues. Accordingly, the issue of an earlier effective 
date will be held in abeyance pending resolution of the 
increased rating issue. See, e.g., Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991). 

Since further development of the record is necessary 
prior to further consideration by the Board, the case is 
REMANDED for the following actions:

1. Send the veteran a Statement of 
the Case with respect to the issue of 
entitlement to a rating in excess of 
70 percent for PTSD, effective May 
13, 2003. The veteran and his 
representative must be clearly 
advised of the need to submit a 
substantive appeal should the veteran 
desire to have that matter considered 
in connection with his current 
appeal. 

2. Notify the veteran of VA's duties 
to notify and assist him in the 
development of his claims of 
entitlement to increased ratings for 
PTSD for the following periods: a) 50 
percent from May 11, 1993 through 
November 30, 2001; b) 50 percent from 
October 1, 2002 through May 12, 2003; 
and, if applicable, c) 70 percent, 
effective May 13, 2003. Such notice 
must comply with the holding in 
Vazquez.

Also notify the veteran of VA's 
duties to notify and assist him in 
the development of his claim of 
entitlement to an earlier effective 
date for TDIU. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

3. Request records of the veteran's 
psychiatric treatment since August 
2007 at the San Juan VAMC. Such 
records should include, but are not 
limited to, discharge summaries, 
consultation reports, counseling 
statements from individual and group 
therapy, and prescription records. 
Also request that the veteran provide 
any such records he may have in his 
possession. 

A failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the 
claims folder.

Efforts to obtain the veteran's VA 
treatment records must continue until 
it is determined that they do not 
exist or that further attempts to 
obtain them would be futile. The non-
existence or unavailability of such 
records must be verified by each 
Federal department or agency from 
whom they are sought. 38 U.S.C.A. 
§ 5103A(b) (West 2002 and Supp. 
2007); 38 C.F.R. § 3.159(c)(2) 
(2007).

4. When the actions requested in 
parts 1, 2, and 3, have been 
completed, undertake any other 
indicated development, such as the 
scheduling of any necessary VA 
examinations, if deemed by the RO/AMC 
to be appropriate under the law. Then 
readjudicate the veteran's increased 
rating claims: a) Entitlement to a 
rating in excess of 50 percent for 
PTSD from May 11, 1993 through 
November 30, 2001; b) Entitlement to 
a rating in excess of 50 percent for 
PTSD for the period from October 1, 
2002 through May 12, 2003; and, if 
applicable, c) Entitlement to a 
rating in excess of 70 percent for 
PTSD, effective May 13, 2003. 

As applicable, consider the criteria 
for rating PTSD prior to and since 
November 7, 1996.

Then, readjudicate the issue of 
entitlement to an effective date 
prior to May 13, 2003, for a TDIU. In 
so doing, undertake any indicated 
development, such as the scheduling 
of any necessary VA examinations, if 
deemed by the RO/AMC to be 
appropriate under the law.

The RO/AMC must ensure that all directed factual and 
medical development as noted above is completed. In the 
event that a VA examination is required, and the 
examination report does not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of 
the report to the examiner for corrective action. See 38 
C.F.R. § 4.2 (If the findings on an examination report, 
it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.). 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, he and his representative must be 
furnished a Supplemental Statement of the Case and 
afforded an opportunity to respond. The Supplemental 
Statement of the Case must include, but is not limited 
to, copies of the applicable schedular criteria for 
rating PTSD in effect before and after November 7, 1996. 
Thereafter, if in order, the case should be returned to 
the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well 
as those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or 
the Courts are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance. 
Stegall.

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The veteran is advised that it is his responsibility to 
report for any necessary VA examinations and to cooperate 
in the development of the claim. The consequences for 
failure to report for a VA examination without good cause 
may include denial of the claim. 38 C.F.R. §§ 3.158, 
3.655 (2007). In the event that the veteran does not 
report for a VA examination, documentation must be 
obtained which shows that notice scheduling the 
examinations was sent to the last known address. It must 
also be indicated whether any notice that was sent was 
returned as undeliverable.

The veteran need take no action unless he is notified to 
do so. He has the right to submit any additional evidence 
and/or argument on the matters the Board has remanded to 
the RO. Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999). 

This claim must be afforded expeditious treatment. The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal. 38 C.F.R. § 20.1100(b) (2007).


